Citation Nr: 1426569	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  08-32 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for psychiatric disorder, including major depression, prior to June 15, 2011.

2.  Entitlement to a rating in excess of 50 percent for psychiatric disorder, including major depression, from June 15, 2011.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to August 1952. 

This matter comes before the Board of Veterans Appeals ' (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In October 2011, the case was remanded for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From February 23, 2006 to March 5, 2008, the Veteran's psychiatric disorder was manifested by occupational and social impairment with deficiencies in most areas; total occupational and social impairment due to the psychiatric disorder was not shown. 

2.  From March 6, 2008, the Veteran's psychiatric disorder was manifested by total occupational and social impairment.

3.  From February 23, 2006 to March 5, 2008, the Veteran has met the schedular criteria for TDIU and his service-connected psychiatric disorder, left foot injury and arthritis of the bilateral knees precluded him from securing or following a substantially gainful occupation.




CONCLUSIONS OF LAW

1.  From February 23, 2006 to March 5, 2008, the criteria for an initial 70 percent rating for service-connected psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2013).

2.  From March 6, 2008, the criteria for a 100 percent schedular rating for service-connected psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2013).

3.  From February 23, 2006 to March 5, 2008, the criteria for entitlement to a TDIU are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable disposition of the claims for a TDIU and the claim for increase for psychiatric disability from May 6, 2008, the Board finds that all notification and development action needed to fairly adjudicate these claims have been accomplished.  

Regarding the claim for a higher initial rating for psychiatric disability prior to June 15, 2011, the Board notes that the claim stems from an initial grant of service connection by the RO.   In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91.  In the instant case the Veteran was provided appropriate VCAA notice in regard to the initial claim for service connection; consequently no further notice is necessary.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim for an increased rating for psychiatric disorder prior to May 6, 2008.   Pertinent medical evidence associated with the claims file consists of VA treatment records, private medical records, and various written statements provided by the Veteran, by his friends and family and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of this claim is required.  

II.  Analysis

A.  Increased rating for psychiatric disability

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection for a psychiatric disability, including major depressive disorder, was initially granted by a March 2011 Board decision.  In a subsequent May 2011 rating decision, the RO implemented this decision and assigned a 30 percent rating for the newly service-connected disability effective February 23, 2006, the date of receipt of the Veteran's claim.  In a subsequent July 2011 rating decision, the RO increased the rating for the psychiatric disability to 50 percent effective June 15, 2011.  

The Veteran's psychiatric disability is rated under the General Rating Formula for Mental Disorders-specifically under 38 C.F.R. § 4.130, Diagnostic Code 9434, for major depressive disorder.  In addition, the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

Under the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In a January 2006 letter, a private physician indicated that the Veteran had been seen for evaluation of paranoid ideology.  The physician noted that the Veteran experienced recurrent thoughts of suicide and also had a history of fear of darkness, water, hunting season, traffic and war.   He was presently being treated with three different psychiatric medications.  The physician found that the Veteran was totally and permanently disabled for purposes of obtaining gainful employment due to his medical problems.   

In a separate January 2006 letter, another private physician indicated that the Veteran exhibited a depressed mood much of the time and expressed no desire to live.  

These findings of suicidal and paranoid ideation, depressed mood and profound occupational impairment indicate that from February 23, 2006 (the effective date of service connection) until March 5, 2008, Veteran's psychiatric disorder is reasonably shown to have resulted in occupational and social impairment with deficiencies in most areas, including work, thinking and mood.  The Board notes that VA psychiatric treatment records from this time period do suggest a potentially higher level of functioning, but in light of the private findings, the Board finds that the evidence is at least in equipoise as to whether the Veteran exhibited occupational and social impairment with deficiencies in most areas due to his psychiatric symptomatology.   Accordingly, affording him the benefit of the doubt, a higher 70 percent rating is warranted for his psychiatric disorder from February 23, 2006 to March 5, 2008.  38 C.F.R. § 4.130, Diagnostic Code 9434; Gilbert, 1 Vet. App. 49, 55 (1990).

The Veteran was not shown to have total occupational and social impairment due to his psychiatric symptomatology during this time frame.  While there were some findings indicative of total occupational impairment, the Veteran was not found to exhibit total social impairment.  In this regard, his history shows that he remained married to his wife and also continued attending church and interacting with his fellow parishioners.  Consequently total social impairment is simply not shown and a higher, 100 percent rating based on both total occupational and total social impairment is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

At a March 6, 2008 VA examination, the VA examiner concluded that the Veteran exhibited total occupational and social impairment due to the signs and symptoms of his psychiatric disorder.  Similarly, at a May 15, 2011 VA examination, another VA examiner reached the same conclusion.  By their nature, these findings warrant assignment of a higher, 100 percent rating.  Also, although VA treatment records during this time frame suggest that the Veteran may not have suffered from total occupational and social impairment, both VA examiners affirmatively reported that they did review the claims file, which includes such records, in conjunction with their examinations and are therefore presumed to have taken these findings into account when formulating their conclusions.  Thus, the evidence is at least in equipoise as to whether the Veteran has exhibited total occupational and social impairment due to his psychiatric symptomatology since March 6, 2008.  Accordingly, the Veteran is entitled to the benefit of the doubt and a total 100 percent rating is warranted for his psychiatric disability for this time frame.  38 C.F.R. § 4.130, Diagnostic Code 9434; Gilbert, 1 Vet. App. 49 (1990). 

B.  TDIU

The Veteran's initial claim for a TDIU was received on February 23, 2006.  To establish entitlement to a TDIU, there must be impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination, but consideration may be given to the Veteran's level of education, special training, and previous work experience.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  38 C.F.R. § 4.16. With the increased rating awarded above, from February 23, 2006, the Veteran met the schedular criteria for a TDIU based on his psychiatric disability alone.  Id.  Additionally, he is service-connected for residuals of left foot injury due to gunshot wound, rated as 30 percent disabling and for arthritis of the right knee, rated as 10 percent disabling.  

The evidence also reasonably shows that he was unemployable due to these service-connected disabilities from February 23, 2006 to March 5, 2008.  It appears that the Veteran has not actually worked since 1988 and both the private physicians who evaluated him in January 2006 essentially found that he was unemployable based on his service-connected disabilities alone.  Also, there is no evidence of record to the contrary (e.g. a medical or occupational opinion considering all of his service-connected disabilities, which tends to indicate that he was not unemployable from February 23, 2006 to March 5, 2008).   Accordingly, a TDIU rating is warranted for this time period.  From March 6, 2008, a TDIU rating is not being assigned because the Veteran has already been assigned a 100 percent schedular rating for his psychiatric disability alone and he is not shown to be unemployable due to his orthopedic disabilities alone, without consideration of this psychiatric disability (See e.g. June 2007 VA examination reports indicating that sedentary employment would not be precluded based on the Veteran's knee and foot disabilities).  

      
ORDER

From February 23, 2006 to March 5, 2008, a 70 percent rating, but not higher, for a psychiatric disorder including major depression, is granted.  

From March 6, 2008, forward, a 100 percent schedular rating for psychiatric disorder, including major depression, is granted.     

Effective February 23, 2006 to March 5, 2008, a total disability rating based on individual unemployability due to service-connected disability (TDIU) is granted. 



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


